ACCEPTED
                                                                              01-14-00539-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         2/27/2015 3:47:31 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                     NO. 01-14-00539-CV
___________________________________________________________
                                                         FILED IN
                    COURT OF APPEALS          1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                 FIRST JUDICIAL DISTRICT      2/27/2015 3:47:31 PM
                     HOUSTON, TEXAS           CHRISTOPHER A. PRINE
_________________________________________________________
                                                      Clerk


                  HOANG-YEN THI DANG,
                                  Appellant,
                          VS.

                       JIMMY TRAN,
                                     Appellee,
 ________________________________________________________

  JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEF
 ________________________________________________________

           Appealed from the 309th Judicial District Court
                       Harris County, Texas
                      Cause No. 2010-48243
___________________________________________________________

                      FLOWERS & FRANKFORT,
                              ATTORNEYS AT LAW


                      TODD FRANKFORT
                      State Bar No. 00790711
                      RICHARD L. FLOWERS, JR.
                      State Bar No. 07180500
                      5020 Montrose Boulevard, Suite 700
                      Houston, Texas 77006
                      Telephone 713/654-1415
                      Facsimile 713/654-9898
                      Service email: service@rflowerslaw.com

                      ATTORNEYS FOR APPELLANT,
                      HOANG-YEN THI DANG
                                NO. 01-14-00539-CV
      _____________________________________________________________________

                                        COURT OF APPEALS
                                     FIRST JUDICIAL DISTRICT
                                         HOUSTON, TEXAS

                                     HOANG-YEN THI DANG,

                                                                Appellant,
                                                  VS.

                                            JIMMY TRAN,

                                                                Appellee,


                         JOINT MOTION FOR EXTENSION
                             OF TIME TO FILE BRIEF
      _____________________________________________________________________

                             Appealed from the 309th Judicial District Court
                                         Harris County, Texas
                                        Cause No. 2010-48243


TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Rule 38.6, and 10.5(b)(1) TRAP, Appellant, Hoang Yen Thi-Dang, and

Conditional Cross-Appellant/Appellee, Jimmy Tran, file this Joint Motion for Extension of Time to

File Brief (this “Motion”) and as grounds would respectfully show the following:

             1. In accordance with the rules of this Court, it has been determined that the

Appellant’s brief would be due on or before Friday, February 27, 2015.

             2. The Reporter’s Record in this case was submitted to this Court on January 29, 2015

and received by Appellant on February 4, 2015. The record was nearly 7,000 pages long and

contained 23 volumes of testimony.




Joint Motion for Extension                                                              Page 1 of 3
             3. Appellant respectfully requests an extension of the February 27th deadline to file her

brief in this matter so that her counsel may have time to review the record such that Appellant’s

brief will be due on June 8, 2015.

             4. Conditional Cross-Appellant/Appellee, Jimmy Tran, joins in this Motion, and moves

that his deadline to file a brief as Conditional Cross-Appellant be set on the same date as his

deadline to file a brief as Appellee, and requests that such brief be due on July 13, 2015.

             5. This is both Appellant’s and Appellee’s first request for an extension of time to file

briefs in this matter.

             6. This cause had not been set for submission at the time of filing this motion.

             7. This extension is not requested for mere delay but so that justice may be fully served.

        For these reasons, Appellant, Hoang Yen Thi-Dang, and Conditional Cross-

Appellant/Appellee, Jimmy Tran, pray that this Court grant their requests as set forth above.

                                        Respectfully submitted,

                                        FLOWERS & FRANKFORT,
                                          ATTORNEYS AT LAW


                                        By:    / s / Todd Frankfort
                                                TODD FRANKFORT
                                                State Bar number 00790711
                                                RICHARD L. FLOWERS, JR.
                                                State Bar number 07180500
                                                5020 Montrose Boulevard, Suite 700
                                                Houston, Texas 77006
                                                Telephone 713/654-1415
                                                Facsimile 713/654-9898
                                                Service email: service@rflowerslaw.com

                                        ATTORNEYS FOR APPELLANT
                                        HOANG-YEN THI DANG




Joint Motion for Extension                                                                    Page 2 of 3
                                              /s/ Matthew Muller
                                      Matthew Muller
                                      State Bar No. 14648450
                                      1445 North Loop West, Ste. 760
                                      Houston, Texas 77008
                                      Tel: (713) 227-1888
                                      Fax: (713) 227-1881
                                      Email: matthewmullerpc@gmail.com


                             CERTIFICATE OF CONFERENCE

       Pursuant to Rule 10(a)(5) of the Texas Rules of Appellate Procedure, I hereby certify that on
February 24, 2015, I, Todd Frankfort conferred with Matthew Muller, Attorney for Jimmy Tran, and
was able to reach an agreement. Additionally, I heard, by email, from Keryl Douglas, Attorney for
Tan Duc Construction, who indicated that she was unopposed, in principal, to this Motion, but did
not hear back from her regarding the specific deadlines set forth therein.

                                               / s / Todd Frankfort
                                              TODD M. FRANKFORT

                                     CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been delivered
or forwarded to all counsel of record and/or pro se litigants as listed below, [ ] by personal
delivery or receipted delivery service, or [ ] by certified or registered mail, return receipt
requested, by depositing the same, postpaid, in an official deposit under the care and custody of the
United States Postal Service, or [ ] by facsimile to the recipient's facsimile number identified
below, or [ X ] by e-service to the recipient’s email address identified below and the electronic
transmission was reported as complete, on this the 27th day of February, 2015, in accordance with
the Texas Rules of Appellate Procedure:

        Keryl Douglas
        3730 Kirby Drive, Suite 1200
        Houston, TX 77098
        Fax: 713-589-6825
        E-mail: kerylldouglas@gmail.com


                                               / s / Todd Frankfort
                                              TODD FRANKFORT




Joint Motion for Extension                                                                 Page 3 of 3